

117 S1964 IS: Ski Hill Resources for Economic Development Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1964IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Bennet (for himself, Mr. Barrasso, Ms. Rosen, Ms. Cortez Masto, Mr. Hickenlooper, Mr. Risch, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Omnibus Parks and Public Lands Management Act of 1996 to provide for the establishment of a Ski Area Fee Retention Account, and for other purposes.1.Short titleThis Act may be cited as the Ski Hill Resources for Economic Development Act of 2021.2.Establishment of Ski Area Fee Retention Account(a)In generalSection 701 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 497c) is amended by adding at the end the following:(k)Ski area fee retention account(1)DefinitionsIn this subsection:(A)AccountThe term Account means the Ski Area Fee Retention Account established under paragraph (2).(B)Covered unitThe term covered unit means a unit of the National Forest System that collects a rental charge.(C)ProgramThe term Program means the Forest Service Ski Area Program.(D)RegionThe term region means a region of the Forest Service.(E)Rental chargeThe term rental charge means a permit rental charge that is charged under subsection (a).(F)SecretaryThe term Secretary means the Secretary of Agriculture.(2)EstablishmentThe Secretary of the Treasury shall establish in the Treasury a special account, to be known as the Ski Area Fee Retention Account, into which there shall be deposited—(A)in the case of a covered unit at which $15,000,000 or more is collected by the covered unit from rental charges in a fiscal year, an amount equal to 60 percent of the rental charges collected at the covered unit in the fiscal year; or(B)in the case of any other covered unit, an amount equal to 75 percent of the rental charges collected at the covered unit in a fiscal year.(3)AvailabilitySubject to paragraph (5), any amounts deposited in the Account under paragraph (2) shall be available to the Secretary for use in accordance with paragraph (4), without further appropriation, and shall remain available until expended.(4)Use and distribution of amounts in the Account(A)Distribution of percentage amountsExcept as provided in subparagraphs (B), (C), (D), (F), and (G), 75 percent of the amounts deposited in the Account from a covered unit at which the rental charges were collected in the preceding fiscal year shall be available for expenditure in accordance with subparagraph (E) at that covered unit.(B)Reduction of percentage amountSubject to subparagraph (C), the Secretary may reduce the percentage of amounts available to a covered unit under subparagraph (A) if the Secretary determines that the amounts will exceed the reasonable needs of the covered unit for the purposes described in subparagraph (E) in the fiscal year.(C)LimitationThe Secretary may not reduce, pursuant to subparagraph (B), the percentage of amounts available under subparagraph (A)—(i)in the case of a covered unit described in paragraph (2)(A), to less than 25 percent of the amount of rental charges deposited in the Account from the covered unit in a fiscal year; or(ii)in the case of any other covered unit, to less than 40 percent of the amount of rental charges deposited in the Account from the covered unit in a fiscal year.(D)Distribution of reduction amountsThe Secretary may make any amounts in the Account remaining as a result of any reduction in the percentage of amounts under subparagraph (B) available to other covered units or the regions in which the covered units are located for the purposes described in subparagraph (E), taking into consideration the following factors:(i)Any backlog in ski area permit and Program administration in the covered units, including—(I)the number of proposals for ski area improvement projects; and(II)the processing of proposals for ski area improvement projects.(ii)Any need for services, training, staffing, or the streamlining of programs in the other covered units or the region in which the covered units are located that would improve the administration of the Program.(iii)Any need for wildfire preparedness, planning, and coordination in and around ski areas.(E)Authorized expendituresAmounts distributed from the Account to a covered unit under this subsection may be used for—(i)ski area special use permit and Program administration in the covered unit, including—(I)the processing of proposals for ski area improvement projects; and(II)staffing and contracting for that processing and related services in the covered unit or in the applicable region;(ii)staff training for processing of ski area applications and administering ski area permits in the covered unit or the region in which the covered unit is located;(iii)interpretation activities, visitor information, visitor services, and signage in the covered unit to enhance the ski area visitor experience on National Forest System land; and(iv)wildfire preparedness, planning, and coordination in and around ski areas in the covered unit or in the applicable region.(F)Expenditure for other purposesIf any amounts remain in the Account after all necessary Program expenditures have been made under subparagraph (D), the Secretary may use the amounts for other purposes in accordance with subparagraph (G).(G)Other recreation permit administration, visitor services, and other purposesIn addition to any amounts remaining in the Account described in subparagraph (F), 25 percent of the amounts deposited in the Account from a covered unit in which the rental charges were collected shall remain available for expenditure at that covered unit or the region in which the covered unit is located for—(i)administering non-ski area Forest Service recreation special use permits;(ii)avalanche information and education activities carried out by the Secretary or nonprofit partners;(iii)recreation management, maintenance, and services; and(iv)administration of leases under—(I)the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54); and (II)section 8623 of the Agriculture Improvement Act of 2018 (16 U.S.C. 580d note; Public Law 115–334).(H)LimitationAmounts in the Account may not be used for—(i)the conduct of wildfire suppression outside ski area permit boundaries; or(ii)the acquisition of land for inclusion in the National Forest System.(5)Savings provisions(A)In generalNothing in this subsection affects the applicability of section 7 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act) (16 U.S.C. 580d), to ski areas on National Forest System land.(B)Supplemental fundingRental charges retained and expended under this subsection shall supplement (and not supplant) appropriated funding for the operation and maintenance of each covered unit.(C)Cost recoveryNothing in this subsection affects any cost recovery under any other provision of law for processing applications for or monitoring compliance with ski area permits or other recreation special use permits..(b)Effective dateThis section (including the amendments made by this section) shall take effect on the date that is 60 days after the date of enactment of this Act.(c)ImplementationThe Secretary of Agriculture shall not be required to issue regulations or policy guidance to implement this section (including the amendments made by this section). 